Case 7:19-cv-00733-MFU-RSB Document 22 Filed 03/16/21 Page 10f1 Pageid#: 562

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
CODY A., )
)
Plaintiff )
) Civil Action No. 7:19-CV-733
v. )
)
ANDREW SAUL, Commissioner of ) By: Michael F. Urbanski
Social Security, ) Chief United States District Judge
)
Defendant. )

ORDER
For the reasons set forth in the accompanying Memorandum Opinion entered this
date, plaintiffs motion for summaty judgment (ECF No. 11) is DENIED, the
Commissionet’s motion for summary judgment (ECF No. 15) is GRANTED, the report and
recommendation (ECF No. 19) is ADOPTED in its entirety, plaintiff's objections (ECF
No. 20) ace OVERRULED, the Commissionet’s decision is AFFIRMED, and this matter is
DISMISSED and STRICKEN from the active docket of the court.

It is so ORDERED.
Entered: O3 — / ST 202

wer

Michael F. Urbanski
Chief United States District Judge
